Order of disposition, Family Court, Bronx County (Mary E. Bednar, J.), entered on or about June 14, 2006, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he committed an act which, if committed by an adult, would constitute the crime of attempted assault in the third degree, and imposed a conditional discharge for a period of 12 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis for disturbing the court’s determinations concerning identification and credibility (see People v Bleakley, 69 NY2d 490, 495 [1987]). The victim had adequate opportunity to see his assailant before and after he was punched, and his description of his assailant to a police officer was reasonably detailed and was consistent with appellant’s appearance.
We also find no basis upon which to dismiss the petition in the interest of justice. Concur—Nardelli, J.P., Gonzalez, Sweeny, McGuire and Kavanagh, JJ.